Citation Nr: 0614084	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  03-19 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial disability rating in excess of 60 
percent for chronic obstructive pulmonary disease (COPD) with 
interstitial fibrosis due to asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran had active service in the United States Navy from 
January 1943 to December 1945 and from August 1950 to 
December 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision 
issued by the above Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted service connection for 
COPD with interstitial fibrosis due to asbestosis, and 
assigned a disability evaluation of 30 percent, effective 
from October 12, 2001, the date of filing of the original 
claim for this benefit.

In October 2005, during the pendency of this appeal, the RO 
granted a 60 percent rating for COPD.  However, because a 
higher rating is potentially available, the grant of less 
than the maximum available rating does not "abrogate the 
pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Consequently, the matter of a higher evaluation for the 
veteran's COPD remains in appellate status.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the veteran.


REMAND

The veteran's disability has been evaluated as 60 percent 
disabling under the provisions of 38 C.F.R. § 4.97, 
Diagnostic Codes (DC) 6833 and 6604 for asbestosis and COPD.  
These codes rate the severity of pulmonary disorders based 
primarily on objective numerical results of pulmonary 
function testing (PFT).  Under both diagnostic codes, 
pulmonary disorders are evaluated using the following tests:  
(1) the Forced Expiratory of Volume in one second (FEV-1); 
(2) the ratio of Forced Expiratory Volume in one second to 
Forced Vital Capacity (FEV-1/FVC);


(3) the Diffusion Capacity of the Lung for Carbon Monoxide by 
the Single Breath Method (DLCO (SB)); or (4) a maximum oxygen 
consumption measured in ml/kg/minute with a cardiorespiratory 
limit.  

In July 2005, the Board remanded the veteran's claim to 
obtain a competent medical opinion regarding the current 
severity of his COPD.  The veteran's representative has 
challenged the adequacy of the recent August 2005 VA 
examination, on the basis that the examination did not 
contain sufficient evidence to properly rate the veteran.  
Specific reference was made to the absence of DLCO (SB) 
readings.  Although the August 2005 examination report 
provides detailed information regarding the nature and 
severity of the veteran's disability, the pulmonary function 
study does not reveal specific findings referable to DLCO 
(SB) or the levels of oxygen consumption in compliance with 
the rating criteria listed in 38 C.F.R. § 4.97.  The results 
of this testing are necessary to fully apply the pertinent 
diagnostic criteria.  

Therefore, the veteran should undergo additional VA 
examination to obtain findings specific to the rating 
criteria for an increased evaluation for the veteran's COPD.  
The examination should include a review of the veteran's 
claims file and past clinical history, with particular 
attention to the severity of present symptomatology, as well 
as any significant pertinent interval medical history since 
his examination in August 2005.  Any additional relevant 
records of VA or private treatment that are not currently of 
record should be obtained and associated with the claims 
file.

The Board recognizes that the case was previously remanded, 
and regrets the further delay; however, it must be noted that 
the Court in a number of cases has determined that where the 
record before the Board is inadequate, a Remand is mandatory 
rather than permissive.  Ascherl v. Brown , 4 Vet. App. 371, 
377 (1993); Sanders v. Derwinski, 1 Vet. App. 88 (1990); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).  



Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who treated the 
veteran for his COPD since the August 
2005 VA examination.  After the veteran 
has signed the appropriate releases, 
those records that are not already in the 
claims folder should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order that the veteran be provided the 
opportunity to obtain and submit those 
records for VA review. 

2.  The RO veteran should be afforded a 
VA examination to determine the nature 
and severity of his COPD.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  

a.  All necessary tests and studies 
are to be performed, including 
pulmonary function tests, and all 
findings are to be reported in detail.

b.  It is essential that the pulmonary 
function study contains the full range 
of results necessary to rate the 
disability under the diagnostic, that 
is, the
FEV-1; FVC; DLCO (SB); and maximum 
exercise capacity in terms of 
ml/kg/min oxygen consumption, along 
with the presence or absence of 
cardiorespiratory limitation.

c.  If DLCO testing is not possible, 
the examiner should set forth the 
reasons.  The examiner must also state 
whether the veteran has cor pulmonale, 
whether he has right ventricular 
hypertrophy, pulmonary hypertension, 
and whether he requires outpatient 
oxygen therapy.

d.  The examiner should fully describe 
the nature and severity of the 
veteran's service connected 
disability, and include his/her 
opinion concerning any resultant 
functional limitations.

3.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim by 
evaluating all evidence obtained after 
the last statement or supplemental 
statement of the case (SSOC) was issued.  
If the benefits sought on appeal remain 
denied, the RO must furnish the veteran 
and his representative an appropriate 
SSOC and allow them a reasonable period 
of time to respond.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal, including VCAA and any other 
legal precedent. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2005).



